                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

JENNIFER GIERER ,                             )
                                              )
      Plaintiff,                              )
                                              )
             v.                               )     Case No. 4:17CV2624 HEA
                                              )
REHAB MEDICAL INC.,                           )
                                              )
      Defendant.                              )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion for Bill of Costs,

[Doc. No. 33]. Plaintiffs oppose the motion. For the reasons set forth below,

Defendant’s Motion for Bill of Costs will be granted, as provided herein.

                             Procedural Background

      Plaintiff, a former sales employee of Defendant, first filed an action against

her former employer in United States District Court alleging: retaliation for

engaging in unlawful acts under the False Claims Act, 31 U.S.C. § 3730(h)

(“FCA”) (Count I); unpaid commissions due under Missouri Revised Statutes §

407.913 (Count II); unjust enrichment (Count III); and wrongful termination in

violation of public policy (Count IV). Gierer v. Rehab Med., Inc., No. 4:14-CV-

1382 CAS, 2017 WL 976931 (E.D. Mo. Mar. 14, 2017) (“Gierer I”) On March 14,

2017, Judge Shaw of this District entered summary judgment in favor of Defendant


                                          1
as to Count I only; finding insufficient allegations as to the requirements for

diversity jurisdiction, Judge Shaw declined to exercise supplemental jurisdiction

over Plaintiff’s state law claims (Counts II – IV), and dismissed them without

prejudice. Id.

       Defendant, as the prevailing party, moved for a bill of costs in Gierer I

under Federal Rule of Civil Procedure 54(d). In the interim, Plaintiff filed her

three previously-dismissed claims in state court, which Defendant removed to this

Court based on diversity jurisdiction (“Gierer II”). Taking these developments

into consideration, Judge Shaw ruled that Defendant would be awarded one-fourth

of its costs in Gierer I:

       While defendant prevailed as to the federal claim in Count I—and
       thus, is the prevailing party in Gierer I—the remaining three state law
       counts asserted by plaintiff and dismissed without prejudice in this
       case are now pending before the Court in Gierer II. If plaintiff
       prevails in Gierer II, she would be entitled to an award of her costs in
       that case. Under these circumstances, the Court in the exercise of its
       discretion finds it appropriate to limit defendant’s cost award to one-
       fourth of its costs based on its partial success in Gierer I.

Gierer v. Rehab Med., Inc., No. 4:14-CV-1382 CAS, 2018 WL 1397532, at *2

(E.D. Mo. Mar. 20, 2018) (“Gierer I Costs”).

       In the instant action, Gierer II, Plaintiff alleged: wrongful termination in

violation of public policy (Count I); unpaid commissions due under Missouri

Revised Statutes § 407.913 (Count II); and unjust enrichment (Count III). These

claims were based on substantially the same set of facts as Gierer I. On September

                                           2
30, 2018, the Court granted Defendant’s Motion for Summary Judgment as to all

counts.

      Defendant now moves for costs as the prevailing party in this case. Rather

than submitting a new bill of costs, Defendant requests the remaining three-fourths

of the Gierer I costs which Judge Shaw found to be recoverable.

                                      Standard

      Rule 54(d) of the FRCP provides “costs—other than attorney's fees—should

be allowed to the prevailing party.” See also In re Derailment Cases, 417 F.3d

840, 844 (8th Cir.2005) (“A prevailing party is presumptively entitled to recover

all of its costs.”). Pursuant to 28 U.S.C. § 1920, the Court may tax costs for:

      (1) Fees of the clerk and marshal;

      (2) Fees for printed or electronically recorded transcripts necessarily

obtained for use in the case;

      (3) Fees and disbursements for printing and witnesses;

      (4) Fees for exemplification and the costs of making copies of any materials

where the copies are necessarily obtained for use in the case;

      (5) Docket fees under section 1923 of this title;

      (6) Compensation of court appointed experts, compensation of interpreters,

and salaries, fees, expenses, and costs of special interpretation services under

section 1828 of this title.


                                           3
      District courts have substantial discretion in awarding costs under Rule

54(d). Smith v. Tenet Healthsystem SL, Inc., 436 F.3d 879, 889 (8th Cir. 2006)

(citing Zotos v. Lindbergh Sch. Dist., 121 F.3d 356, 363 (8th Cir.1997)). Upon

objection by the opposing party as to authorized costs, the Court may exercise its

discretion to grant or deny costs. Pershern v. Fiatallis North America, Inc., 834

F.2d 136, 140 (8th Cir.1987).

                                     Discussion

      In Gierer I, Plaintiff objected to specific costs and argued that Defendant

should only be awarded one-fourth of its cost because Defendant prevailed on only

one of four counts. Gierer I Costs, 2018 WL 1397532, at *1.

Depositions

      In Gierer I, Plaintiff objected to costs for the depositions of certain

individuals as not being used in Defendant’s motion for summary judgment. Id. at

*2. Plaintiff also objected to “videographic deposition costs.” Id. Here, Plaintiff

lodges the same objection regarding depositions that she claims were not used in

Defendant’s motion for summary judgment, but she does not raise any objections

regarding videographic deposition costs. Judge Shaw fully and adequately

addressed Plaintiff’s objection to the purportedly unused depositions, and found

that “the depositions of these witnesses reasonably seemed necessary at the time




                                          4
they were taken.” To relitigate this issue, which was already raised and ruled on in

Gierer I, would be a waste of judicial resources.

      The Court will award Defendant costs in the amount of $8,667.49, which is

the amount it incurred in deposition costs minus the amount previously awarded

($11,556.66 - $2,889.17). Gierer I Costs, 2018 WL 1397532 at *3.

Witness Fees

      In Gierer I, Defendant sought “costs of $4,549.94 for witness fees for non-

party witnesses Vicky Accardi ($2,840.35), and Jenna Domeck ($509.59), who

were noticed for deposition by plaintiff’s counsel, and $1,200 in expert witness

fees it paid to Dr. Laura Chakes, plaintiff’s rebuttal expert.” Id. Plaintiff objected

to:

      [P]aying costs for Ms. Accardi’s lodging, meals, and mileage for
      attending her own and other depositions in this case. Plaintiff states
      defendant is not entitled to recover for its corporate representative’s
      general participation in the case, and the Court should reject the
      $2,840.35 claimed for Vicki Accardi. Plaintiff also objects to the
      $509.59 in costs for Jenna Domeck’s travel. Plaintiff states the
      deposition of Ms. Domeck was held in St. Louis for the convenience
      of defendant’s attorney, and plaintiff’s counsel had offered to travel to
      Kentucky to take Ms. Domeck’s deposition. Plaintiff objects to the
      claimed costs as to expert Dr. Chakes on the basis that expert witness
      fees are not taxable costs under the cost statute.

Id.

      Judge Shaw carefully analyzed the rules and applicable law and found that

only Accardi’s travel fees associated with her own deposition and compelled


                                           5
mediation were reimbursable, these costs totaled $1,496.88. Judge Shaw therefore

awarded Defendant on fourth of the total, or $374.22 for Accardi’s travel costs.

Id.at *4. Accordingly, Defendant now seeks $1,122.66 for Accardi’s travel costs.

      Judge Shaw found that the fees attributed to Domeck’s travel were taxable

because the parties agreed to conduct Domeck’s deposition in St. Louis. Id. He

awarded Defendant $127.40, which is one-fourth of the total of $509.59. Id.

Defendant seeks the difference, $382.19, in this action.

      Judge Shaw found Plaintiff’s stance as to fees charged by expert witnesses

to be incorrect, and awarded Defendant $300.00 for one-fourth of the $1,200.00

expert witness fees paid to Dr. Chakes. Id. Here, Defendant seeks the remaining

$900.00.

      In the instant action, Plaintiff raises no new bases for her objections to these

witness fees. Finding Judge Shaw’s reasoning to be sound, this Court awards to

Defendant the remaining three-quarters of the witness fees not taxed in Gierer I

Costs, in the amount of $2,404.85.

Exemplification and Copies

      In Gierer I, Defendant sought $2,253.06 representing 30 invoices of copy

services. Judge Shaw ruled that it could not be determined that scanning, Bates-

labeling, binding, and color copies were “necessarily obtained” and did not tax

those costs. Id. at *5. Judge Shaw found Plaintiff’s analysis of the Defendant’s


                                          6
invoices persuasive, adopted and incorporated it, and awarded Plaintiff $217.94 for

one-fourth of the allowable costs for copies and exemplification. Id. Defendant

now seeks $653.82 for copies and exemplification ($871.76 - $217.94 previously

awarded).

      In the instant case, Plaintiff seemingly lodges the same objections which

were sustained by Judge Shaw in Gierer I Costs. As noted above, those costs were

based on Plaintiff’s own analysis of Defendant’s invoices. There is no logical

basis for this Court to decline to follow Judge Shaw’s findings as to copies and

exemplification costs. Defendant is awarded the remaining costs for copies and

exemplification, in the amount of $653.82.

                                    Conclusion

      For the foregoing reasons, this Court follows the cost taxing decision of

Judge Shaw that accounted for Defendants success on one of its claims, and

extrapolates it to account for Defendant’s success on its remaining three claims.

Defendant is awarded the three-quarters of costs which were not taxed against

Plaintiff in Gierer I Costs. Specifically, Defendant is awarded $8,667.49 for

deposition costs, $2,404.85 in witness fees, and $653.82 for copies and

exemplification.

      IT IS HEREBY ORDERED that Defendant’s Motion for Bill of Costs,

[Doc. No. 33], is GRANTED.


                                         7
      IT IS FURTHER ORDERED that the Clerk of the Court shall tax costs in

favor of Defendant and against Plaintiff in the amount of $11,726.16.

      Dated this30th day of May, 2019.




                                      ___________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                         8
